Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 27,
2012.




                                          In The

                     Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-12-00244-CV
                                   ____________

 BROWN MEDICAL CENTER, INC. f/k/a SURGEON’S MANAGEMENT, INC.,
            and BHCF, LLC a/k/a BHCF, INC., Appellants

                                            V.

 STEPHEN BARRETT, STEPHEN BARRETT DPM, PA; STEPHEN BARRETT
          DPM, AUSTIN, PA; STEPHEN BARRETT DPM, DFW, PA;
STEPHEN BARRETT DPM, SAN ANTONIO, PA; BARRETT FOOT & ANKLE,
 P.C., PETER BREGMAN, CHARLES SINGLETON, GARY L. CRAMER, and
                     PAUL V. LEDESMA, Appellees


                      On Appeal from the 333rd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-07519


                     MEMORANDUM OPINION

      This is an interlocutory appeal from a temporary injunction order signed March 7,
2012. On March 21, 2012, appellants filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Seymore, Boyce, and Christopher.